DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendments filed on 06/22/2020 are acknowledged.
Claims 1-16 are pending for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an analysis unit for analyzing” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. At least paragraphs [0041] and [0053] of the specification in the PGPUB describe: “…analysis unit 8 may be an electrode” and “analysis unit 8 includes at least one electrode”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims that depend directly or indirectly from claim(s) 1, 3, 11 and 14 is/are also rejected due to said dependency.
In addition to claim 1, the claim recites two “an evaporation layer” in lines 2 and 4. It is unclear whether there are two “evaporation layers” or they refer to the same evaporation layer. If the first, it is suggested that “first” and “second” should be set forth before the “evaporation layer”; and if the second, the second one should be set forth “the evaporation layer”. Clarification is requested by amendments. 
In regard to claims 1, 3, 10, and 11, the claims recite the term(s) of “can/ can be”, which does not considered as positive claim languages. It is not clear whether the phrase/ function that follows the term is to be given patentable weight/ considered a positively recited limitation. It is suggested that applicant may incorporate the phrases such “is configured to” or “is adapted to” to positively claim the invention. Clarification is requested by amendments.
In regard to claim 12, “the skin attachment layer” lacks of sufficient antecedent basis.
In regard to claims 13-14, the claims recite “a medical device”. It is unclear whether the medical device refers to “the medical device” recited in claim 1 or it is an additional medical device. If the first, it is suggested that “the” should be set forth in the claims. Clarification is requested by amendments. It is also noted that claims 13-14 utilize different format as compared to other claims (e.g. claims 2-12). It is suggested that the claims should be set forth in similar format (e.g. “The medical device according to claim 1, further comprising an evaporation layer attached to the medical device”).
In addition, claim 13 recites “An evaporation layer”. It is unclear whether the “evaporation layer” refers to one or both the “evaporation layer” recited in claim 1 or it is an additional evaporation layer. Clarification is requested by amendments.
In regard to claim 15, the claim recites “said attachment layer comprising a comprising at least one microneedle”. It is unclear whether any missing feature(s) should be set forth after the first “comprising” (e.g. incomplete claim) or it is a typo and should be deleted. Clarification is requested by amendments. 
In addition, claim 15 recites “at least one microneedle”. It is unclear whether “at least one microneedle” refers to the “at least one microneedle” recited in claim 1 or it is an additional microneedle(s). Clarification is requested by amendments. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 and 9-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dhillon (USPGPUB 2007/0004989 – applicant cited). In regard to claim 1, Dhillon discloses a medical device and associated method (Figs. 1 and 8 and associated descriptions) comprising an attachment surface (bottom surface of elements 10 and 80, Fig. 8 and associated descriptions; [0039]; [0043]) and an evaporation layer (element 50, Fig. 8 and associated descriptions; [0039]; [0043]), and at least one hollow microneedle extending from the attachment surface (element 10, Figs. 1 and 8 and associated descriptions; [0024]; hollow microneedles, [0032]; [0039]), the device further comprising a flow channel (at least the flow path/ channel from the microneedles to the element 50, Figs. 1 and 8 and associated descriptions; [0024]; [0039]; [0041]), an analysis unit for analysing a body fluid (element 40 with electrodes 42/44, Figs. 1 and 8 and associated descriptions; [0034]; [0039]), and an evaporation layer (rejected as best understood, see 35 USC 112(b) rejection above; element 50, Fig. 8 and associated descriptions; [0039]; [0043]), where the flow channel is arranged to transport fluid from the microneedle to the analysis unit and from the analysis unit to the evaporation layer, such that the flow channel can release fluid into the evaporation layer (rejected as best understood, see 35 USC 112(b) rejection above; flow of fluid from the microneedle to element 50 via element40, Figs. 1 and 8 and associated descriptions; [0024]; hollow microneedles, [0032]; [0039]).
In regard to claim 2, Dhillon discloses the device comprises a main body (Fig. 8 and associated descriptions; [0039]; [0041]; [0043]), and where the at least one microneedle extends from the main body (elements 10 and 80, Fig. 8 and associated descriptions; [0039]; [0041]; [0043]), and where the analysis unit is comprised in the main body (Fig. 8 and associated descriptions; [0039]; [0041]; [0043]).
In regard to claim 3, Dhillon discloses the transport of fluid through the medical device can be driven by the evaporation layer (rejected as best understood, see 35 USC 112(b) rejection above; Fig. 8 and associated descriptions; [0041]).
In regard to claim 5, Dhillon discloses at least one heat-generating electronic unit and the evaporation layer is arranged in contact with the at least one heat-generating electronic unit (Fig. 8 and associated descriptions; implicit configuration, [0041-0042]).
In regard to claim 9, Dhillon discloses the evaporation layer has antimicrobial activity (the material of the membrane, [0040]).
In regard to claim 10, Dhillon discloses the evaporation layer can be removed from the medical device and be replaced with another evaporation layer (rejected as best understood, see 35 USC 112(b) rejection above; nothing precludes the replacement of the membrane, [0040-0041]).
In regard to claim 11, Dhillon discloses a skin attachment layer which comprises the attachment surface (element 80, Fig. 8 and associated descriptions; [0043]), where said skin attachment layer can be removed from the device and replaced with another skin attachment layer (rejected as best understood, see 35 USC 112(b) rejection above; nothing precludes the replacement of element 80, [0043]).
In regard to claim 12, Dhillon discloses the skin attachment layer comprises the at least one microneedle (rejected as best understood, see 35 USC 112(b) rejection above; elements 10 and 80, Fig. 8 and associated descriptions; referring to claim 1 above).
In regard to claim 13, Dhillon discloses an evaporation layer for attaching to a medical device according to claim 11 (element 50, Fig. 8 and associated descriptions; referring to claim 1 above).
In regard to claim 14, Dhillon discloses a skin attachment layer for attaching to a medical device according to claim 10 (element 80, Fig. 8 and associated descriptions; [0043]; referring to claim 11 above).
In regard to claim 15, Dhillon discloses said attachment layer comprising a comprising at least one microneedle (rejected as best understood, see 35 USC 112(b) rejection above; elements 10 and 80, Fig. 8 and associated descriptions; referring to claim 12 above).
In regard to claim 16, Dhillon discloses a method of analysing a body fluid (Figs. 1 and 8 and associated descriptions) comprising the steps of attaching a device according to claim 1 to the skin of a user (Fig. 8 and associated descriptions; referring to claim 1 above), collecting body fluid from the user with use of the at least one microneedle (referring to claim 1 above), using the analysis unit to analyse the body fluid (referring to claim 1 above), and allowing at least a part of the fluid to be absorbed by the evaporation layer (element 50, Fig. 8 and associated descriptions; [0039]), and allowing at least a part of the fluid to evaporate from the evaporation layer (element 50, Fig. 8 and associated descriptions; [0041]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dhillon. In regard to claim 4, Dhillon discloses the device may incorporate a pump (micropump, [0042]; pumps, [0052]) but does not specifically discloses the use of the pump to initiate fluid flow. However, one of ordinary skill in the art would have recognized that a pump may be utilized to initiate fluid flow (see [0009] of Dhillon). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device to utilize the pump in order to facilitate initiating the flow of fluid from the tissue site.
In regard to claims 6-7, Dhillon discloses a heat conducting element and a heat generating electronic unit (heating element/ heater/ heating strip with associated/ inherent control circuit(s) and/or power supply, [0013]; [0041-0042]; [0052]) but does not specifically disclose the heat conducting element is arranged between the attachment surface and the evaporation layer and is arranged between the evaporation layer and a heat generating electronic unit. However, one of ordinary skill in the art would have recognized and the heating/ evaporation provides an increased driving force to suction out more fluid, helping to increase the fluid flow rate of the device (see [0041] of Dhillon). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try different arrangements between elements of the device through experiments/ investigations in order to find optimal arrangements of the elements.
In regard to claim 8, Dhillon discloses a heat conducting element and a heat generating electronic unit (heating element/ heater/ heating strip with associated/ inherent control circuit(s) and/or power supply, [0013]; [0041-0042]; [0052]) but does not specifically disclose the heat-generating electronic unit or the heat conducting element is provided with at least one surface area increasing element. However, one of ordinary skill in the art would have recognized that a larger heat exchange surface facilitates increasing heat transfer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device to incorporate a larger heat conducting element/ surface in order to increase the heat transfer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/Primary Examiner, Art Unit 3791